Title: Thomas Jefferson to Samuel J. Harrison, 5 October 1817
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


                    
                        Dear Sir
                        Monticello
Oct. 5. 17
                    
                    We have now got our building to the surface of the ground; and tomorrow, being the periodical meeting of the visitors & also that of our county and district courts, the ceremony of laying the 1st stone will take place. we are then ready for mr Knight and hope he will come off the morning after he recieves this, as the front wall will be kept back for him. I ask your friendly influence if necessary to urge his immediate departure, and that you will accept the assurance of my great esteem & respect.
                    
                        Th: Jefferson
                    
                